Citation Nr: 0829445	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for ulcers of the 
esophagus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 decision by 
the RO which, in part, denied service connection for ulcers 
of the esophagus.  The Board remanded the appeal for 
additional development in August 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Ulcers of the esophagus were not present in service or 
until many years after service, and there no credible medical 
evidence that any current ulcer of the esophagus is related 
to service.  


CONCLUSION OF LAW

The veteran's ulcers of the esophagus were not incurred in or 
aggravated by military service nor may any ulcer be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service; of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

All available VA and private medical records identified by 
the veteran have been obtained and associated with the claims 
file.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
peptic ulcer (gastric or duodenal) is manifest to a 
compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  



Factual Background

The veteran contends that he developed an ulcerated esophagus 
while serving in England in early 1944, and that he was 
treated at a clinic in London and later, was hospitalized for 
a week at the 108th General Hospital in Paris, France for the 
same problem.  The veteran also asserts that he has been 
treated by VA for an ulcerated esophagus ever since his 
discharge from service.  

Initially, the Board notes that the National Personnel 
Records Center (NPRC) reported, in essence, that there were 
no service medical or Surgeon General Office (SGO) records 
pertaining to the veteran at that facility, and that they 
would have been stored in the area destroyed by fire.  Where 
service medical records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

In this case, the evidence of record includes the veteran's 
service enlistment and separation examinations and a dental 
note.  The available service medical records do not show any 
complaints, treatment, abnormalities, or diagnosis for an 
ulcerated esophagus or any related symptoms.  On his 
separation examination in February 1946, the veteran reported 
a history of treatment for the flu in April 1943, and an 
appendectomy in 1939, but made no mention of any throat 
problems, indigestion, ulcer or any treatment.  On 
examination, the veteran's throat, mouth, and abdomen were 
normal.  

The evidence showed that the veteran filed a claim with VA 
for dental treatment in February 1947, and for a heart 
disorder in October 1950.  However, the veteran made no 
mention of any ulcers, indigestion, or any related problems 
on either occasion.  In a letter received in June 2005, the 
veteran reported that he developed an ulcerated esophagus in 
the early months of 1944, and was treated at an ETO medical 
office in London.  He claimed that he also received regular 
treatment at the 108th U.S. General Hospital in Paris.  The 
veteran reported that he was admitted to a VA hospital at Ft. 
Snelling shortly after service separation in 1946, and that 
he received regular treatment for his ulcer problems by VA 
ever since.  

In this regard, VA attempted to obtain all available VA 
medical records from 1946 to the present.  A response to a 
request for records from VAMC Minnesota in April 2006, was to 
the effect that there were no records pertaining to the 
veteran from 1964, or any prior treatment records.  

On VA examination in August 2005, the veteran described his 
history of treatment for heartburn and dysphagia dating back 
to service.  The nurse practitioner who examined the veteran 
opined that his ulcers of the esophagus were most likely 
related to service.  She commented that while she could not 
find any documentation in the file of any treatment in 
service, she had no reason not to believe the veteran's 
assertions.  She indicated that the stress the veteran felt 
during the bombing of London was likely to have caused 
increased stomach-esophageal acid causing the initial 
esophageal ulcer.  

VA medical records associated with the claims file in August 
2007 showed that the veteran was treated for dysphagia by VA 
beginning in July 1980.  At that time, the veteran reported a 
two to three year history of heartburn and a one to two year 
history of "difficulty swallowing - food sticks."  The 
veteran reported that an UGI series a year earlier revealed 
an esophageal ulcer, and that he was treated with medications 
for one month and had total symptomatic relief.  He said that 
a subsequent UGI series showed the ulcers were healing and he 
was taken off medications, but that his symptoms started 
again after a few weeks and had progressively worsened.  An 
UGI series in July 1980 revealed a persistent filling defect 
in the distal third of the esophagus.  An UGI endoscopy 
demonstrated a hiatal hernia and a circumferential ring in 
the lower esophagus, but no obvious stricture in the lower 
two-thirds of the esophagus (an area which had shown some 
mucosal abnormality on the UGI series).  There was evidence 
of possible reflux at the gastroesophageal junction and mild 
antral gastritis and duodenitis, and some deformity of the 
duodenal bulb consistent with a healed posterior ulcer.  The 
subsequent biopsy report indicated that there was no active 
pathology of the esophagus or gastroesophageal junction.  

Additional VA medical records showed that the veteran was 
seen for various maladies, including occasional dysphagia on 
numerous occasions from 1980 to the present.  

Analysis

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, there is no objective evidence of any 
treatment, abnormalities, or diagnosis referable to any 
gastroesophageal problems in service or until more than 30 
years after discharge from service.  While it would appear 
that not all of the veteran's service medical records are 
available for review, possibly due to fire-related loss, his 
service separation examination is of record and does not show 
any history of symptoms or treatment, or any pertinent 
abnormalities at the time of his separation from service in 
1946.  The Board finds it significant that, while the veteran 
now claims that he was treated for chronic heartburn and 
reflux related symptoms during service, he did not report any 
such history at the time of his discharge examination in 
February 1946.  Given the fact that the veteran reported a 
history of hospitalization for the flu on his separation 
examination, it seems reasonable to expect that he would have 
also reported his claimed hospitalization and treatment for 
what he now describes as chronic and severe gastroesophageal 
problems.  

Similarly, the Board notes that the veteran filed claims for 
dental treatment in February 1947, and for a heart disorder 
in October 1950.  Yet, he made no mention of any 
gastroesophageal problems on either occasion despite his 
current assertions that he had chronic and severe 
gastroesophageal problems dating back to service, and that he 
had been treated by VA continually since 1946.  The Board 
notes further, that it is significant that the veteran did 
not report a history of such symptoms and treatment dating 
back to service when he was first treated by VA in July 1980.  

Contrary to the veteran's assertions that he was treated for 
gastroesophageal problems by VA and by a private physician 
shortly after discharge from service, he has not provided any 
credible evidence to support that assertion.  There is no 
persuasive evidence that the veteran was treated by VA for 
any gastroesophageal problems prior to 1980.  In fact, when 
he was initially seen by VA in 1980, the veteran reported 
only a two to three year history of heartburn, and a history 
of dysphagia for no more than two years.  As recently as 
April 2000 (prior to receipt of this claim), the veteran 
reported a history of treatment for only 25 to 30 years.  
(See April 14, 2000 outpatient note).  In light of the 
discussion above, the Board finds that the veteran's 
assertions concerning the onset of his gastroesophageal 
problems are not supported by the record and in fact, are 
contradicted by contemporaneous records.  

While the veteran argues that the VA medical records are 
"grossly incorrect," (see July 2008 letter), he has not 
provided any explanation for the discrepancy in his self-
described history to medical care providers given for 
treatment purposes, prior to filing his current claim for VA 
compensation benefits.  The only favorable evidence of record 
relating the veteran's current gastroesophageal problems to 
service is an opinion by a VA nurse practitioner.  However, 
the Board finds that the opinion was based primarily on the 
veteran's unsupported self-described medical history and is 
of little probative value.  Although the nurse indicated that 
claims file was reviewed, she did not include any discussion 
or analysis concerning the normal findings on the veteran's 
service separation examination or the absence of any medical 
treatment until many years after service.  The nurse 
indicated that the basis for her opinion was that she had no 
reason not to believe the veteran's self-described history.  

In this regard, the Board notes that the evidence of record 
at the time the VA opinion was rendered did not include the 
VA treatment records from 1980, which showed a history of 
symptoms for only a couple of years at that time.  The 
additional VA records were associated with the claims file 
subsequent to the August 2005 opinion, and clearly 
contradicted the veteran's assertions to the nurse 
practitioner that his symptoms were present since service.  
At this point, it should be noted that a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  The Court has addressed the 
question concerning the weighing of medical evidence and held 
that a medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty. Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Miler v. West, 11 Vet. 
App. 345, 348 (1998) (A bare conclusion, even when reached by 
a health care professional is not probative without a factual 
predicate in the record.)  

Here, there is no credible evidence that the veteran was 
treated for or diagnosed with ulcers of the esophagus or any 
other gastroesophageal disorder in service or until many 
years after service separation.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

As there is no credible medical evidence of record suggesting 
a connection between the veteran's current gastroesophageal 
disorder and service, and no objective evidence of any 
manifestations until more than 30 years after his discharge 
from service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a gastroesophageal disorder.  


ORDER

Service connection for ulcers of the esophagus is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


